Citation Nr: 1731402	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  03-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for exercise-induced compartment syndrome with history of shin splints of the right lower extremity.

2.  Entitlement to a disability evaluation in excess of 10 percent for exercise-induced compartment syndrome with history of shin splints of the left lower extremity.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  In April 2005, the Veteran appeared at a hearing before an acting Veterans Law Judge who is no longer employed at the Board.  In February 2017, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter, and in March 2017, he declined to have another hearing.

In June 2006 and June 2008, the Board remanded the case for further development.  In July 2009, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims which, in July 2010, on the basis of a Joint Motion for Remand, vacated the denial and remanded the matter to the Board for further action. In May 2011, the Board remanded the case for further development.

During the pendency of the appeal, the Veteran raised the issue of whether he was unemployable due, in part, to service-connected exercise-induced compartment syndrome.  The Board has jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
FINDINGS OF FACT

1.  Taking into account the Veteran's complaints of numbness, tingling, swelling, tightness, weakness, and constant pain with severe pain (10/10) during flare-ups, which are brought on by weight bearing more than two minutes, his service-connected compartment syndrome of the right and left lower extremities, which most closely approximates disability manifested by severe muscle impairment of the legs.

2.  Effective November 1, 2005, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.


CONCLUSIONS OF LAW

1.  The criteria for 30 percent rating for compartment syndrome of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Codes 5399-5312 (2016).

2.  The criteria for 30 percent rating for compartment syndrome of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic Codes 5399-5312 (2016).

3.  Since November 1, 2005, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compartment Syndrome of the Lower Extremities

The Veteran seeks ratings in excess of 10 percent for his service-connected compartment syndrome of the lower extremities, which have been rated under Diagnostic Codes 5399-5312.  The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  The RO has determined that the Diagnostic Code most analogous to the Veteran's right and left lower extremity compartment syndrome is Diagnostic Code 5312, which pertains to Group XII of the musculoskeletal system, those of the leg and foot.

Under Diagnostic Code 5312, a 0 percent rating is given for slight disability.  A 10 percent rating is warranted for moderate injury.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum evaluation of 30 percent is in order when the disability is severe.  38 C.F.R. § 4.73, DC 5312.  The words "mild," "moderate and "severe" are not defined in the VA rating schedule and so the Board must evaluate all of the evidence in order to render a decisions that is "equitable and just."  38 C.F.R. § 4.6.

In this case, taking into account the Veteran's complaints of numbness, tingling, swelling, tightness, weakness, and constant pain with severe pain (10/10) during flare-ups, which are brought on by weight bearing more than two minutes, the Board finds that his service-connected compartment syndrome of the right and left lower extremities approximates the criteria of severe muscle impairment of the legs.  See 38 C.F.R. §§ 4.20, 4.27.

Compartment syndrome is increased muscle tissue pressure on exertion.  See, e.g., Dr. Olson (May 16, 2011).  The increased pressure results in symptoms such as pain and swelling, but becomes asymptomatic on rest.  The earliest symptom of compartment syndrome is pain out of proportion to the severity of the injury.  Id.

The Board acknowledges that while the Veteran's compartment syndrome is inherently different from the type of muscle injuries contemplated in the criteria for a severe injury under Diagnostic Code 5312, the severity and limitation of his symptoms is analogous to the cardinal signs, complaints, and objective findings characteristic of a severe muscle injury.  38 C.F.R. § 4.56(d).

As to the cardinal signs of a muscle injury, the evidence shows that the Veteran's compartment syndrome causes severe loss of power, weakness, fatigue, pain, and impairment of movement.  38 C.F.R. § 4.56(d)(4).  Throughout the pendency of the appeal, the Veteran has reported difficulty standing more than 2-5 minutes and walking more than a few yards before experiencing severe pain in the lower extremities.  His friends, family, coworkers have corroborated his reported symptoms.  See VA examination (February 2001); Statement, wife (February 15, 2001) (noting extreme pain on weight bearing even for short periods of time); Statement, former supervisor, senior investigator (April 7, 2005) (noting that the Veteran could not stand at crime scenes); VA treatment record (VATR) (April 18, 2006) (noting decreased strength and limitation of motion in lower extremities); VA examination (December 2006) (noting intermittent numbness and swelling with severe pain on weight bearing and that the Veteran needed to sit after walking 20 yards); VA examination (September 2008) (noting that Veteran walked into examination with great difficulty); VA examination (January 2009) (noting that the  Veteran cannot walk more than 50 yards without discomfort); Dr. Madahagopal (February 4, 2010) (noting pain so severe that Veteran could only walk a few yards); Dr. Olson (May 5, 2008; July 1, 2010) (explaining that the Veteran should not lift more than 5 pounds or walking more than 20 feet due to stress on the lower extremities); VA examination (October 2011) (noting that Veteran reported pain and swelling after weight bearing for 2 minutes); VA examination (May 2015) (noting that the Veteran reports walking more than 25 feet without rest).  Similarly, the Veteran and others have consistently reported constant pain with severe pain (10/10) on flare-ups, which are brought on by any type of exertion.  See Statement, wife (February 15, 2001) (noting extreme pain); Statement, employer (April 7, 2005) (noting that the Veteran was constantly complaining of severe pain); VA examinations (September 2008; May 2009; July 2010) (noting 10/10 pain on flares on exertion of lower extremities).  Dr. Olson, the VA orthopedic specialist who has treated the Veterans compartment syndrome since 2007, explained that the Veteran's condition also results in severe mobility issues, such as falling and losing balance while walking.  See Dr. Olson (May 5, 2008).  In fact, Dr. Olson recommended that the Veteran abstain from driving due to difficulty with the foot pedals and the intoxicating effects of opiate painkillers prescribed for his compartment syndrome.  See Dr. Olson (July 1, 2010); but, c.f., Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that VA cannot discount the ameliorative effects of medication unless the rating criteria specifically contemplate such effects).  The medical evidence of record also shows decreased sensation and reflexes in the lower extremities.  See, e.g., VA examinations (September 2008; January 2009).

The evidence also shows that the aforementioned signs and symptoms have impaired the Veteran's ability to keep up with his work requirements.  See 38 C.F.R. § 4.56(d)(4)(ii).  Since service, the Veteran has worked as an undercover police officer, narcotics agent, Drug Enforcement Agency investigator, and Department of Defense where he retired after repeatedly failing required physical fitness tests.  See Vocational evaluation (May 6, 2013); Statements from former employers (April 7, 2005; August 12, 2008).  Additionally the Veteran reported that the lower extremity pain and swelling associated with his compartment syndrome made it difficult to perform even the simplest tasks, such as walking up the stairs to his desk.  See BVA hearing (April 2005).

As to objective findings characteristic of a severe muscle injury the evidence shows the Veteran, his friends, and several medical professionals, to include physicians and orthopedic specialists, have provided competent, credible accounts of abnormal lower extremity swelling on exertion.  See Statement, friend (August 19, 2000) (reporting swelling and redness); VA examinations (February 2004; September 2008) (noting swelling after weight bearing); Dr. Madahagopal (February 4, 2010) (noting that swelling increased throughout physical examination).  In light of the above symptoms, the Veteran's compartment syndrome results in severe functional impairment of the lower extremities compared to normal lower extremities.  See 38 C.F.R. § 4.56(4)(iii).

The Board acknowledges that several VA examiners opined that symptoms other than pain and swelling are not attributable to the Veteran's service-connected compartment syndrome.  These opinions, however, are, at best, in relative equipoise with those of medical professionals, some of whom are orthopedic specialists, who have attributed all of the Veteran's reported symptoms to service-connected compartment syndrome.  Where, as here, it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms are attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  As the Board must resolve reasonable doubt in the Veteran's favor and attribute to his service-connected compartment syndrome symptoms of numbness, tingling, swelling, tightness, weakness, and constant pain with severe pain (10/10) during flare-ups.

Based on the evidence of record, the Board finds that since he filed his initial claim for increase on December 21, 2000, the Veteran's service-connected compartment syndrome of the lower extremities has approximated the criteria of severe muscle impairment of the legs.  Accordingly, 30 percent ratings for compartment syndrome of the right and left lower extremities from December 21, 2000, are warranted.

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  In this regard, the Veteran's representative contends that referral is warranted as Diagnostic Code 5312 does not contemplate the manifestations of the Veteran's service-connected compartment syndrome, namely numbness, tingling, swelling, tightness, weakness, and constant pain with severe pain (10/10) during flare-ups, which are brought on by weight bearing more than two minutes.

The Board acknowledges that symptoms of the Veteran's compartment syndrome are not explicitly enumerated in the non-exhaustive criteria of Diagnostic Code 5312, or the corresponding regulation pertinent to evaluating muscle injuries, 38 C.F.R. § 4.56(d).  However, the Board finds that the severity and limitation of the Veteran's symptoms is analogous to the cardinal signs, complaints, and objective findings characteristic of a severe muscle injury.  38 C.F.R. § 4.56(d).  Moreover, as detailed above, the Board finds the all of the signs and symptoms of the Veteran's compartment syndrome, to include numbness, tingling, swelling, tightness, weakness, and pain as well as their resulting impairment, are analogous to an adequately contemplated by the criteria for a severe muscle injury under Diagnostic Code 5312.  Specifically, the cardinal signs symptoms of a muscle disability (loss of power, weakness, fatigue, pain, and impairment of coordination) are analogous to the Veteran's symptoms of weakness, pain, and numbness as well as their resulting impairment, including difficulty with weight-bearing, driving, and general fatigueability.  The Board for further finds that 38 C.F.R. § 4.56(4)(ii) (regarding history and complaints) reasonably contemplates the Veteran's inability to keep up with work requirements.  Finally, the Board finds that 38 C.F.R. § 4.56(4)(iii) (regarding objective findings) reasonably contemplates the Veteran's swelling and tightness as well as the severity of his functional impairment.  Moreover, there is no indication that the Veteran's service-connected compartment syndrome results in any additional symptomatology for which a separate rating has not been assigned.  As neither the Veteran nor his representative have raised any other issues or symptoms that may warrant referral for extra scheduler consideration, the Board finds that it need not proceed to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to secure and maintain substantially gainful employment since his last full time employment ended in October 2005.  See VA Form 8940 (May 15, 2009).

In light of the Board's grant of 30 percent ratings for compartment syndrome of the bilateral lower extremities effective December 21, 2000, the Veteran's service-connected disabilities satisfy the scheduler criteria set forth in 38 C.F.R. § 4.16(a) since November 1, 2005, the day after his last employment ended.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, the Veteran completed one year of community college prior to entering the Army.  Following separation from service, he worked as an undercover police officer (1996-1997), narcotics agent (1997-2000), Drug Enforcement Agency investigator (2000-2002), and Department of Defense detective (2002-2005).  See, e.g., Vocational evaluation (May 6, 2013); VA From 8940 (May 15, 2009).  In October 2005, the Veteran retired after three failed attempts to pass required physical fitness test.  See Statement, employer (August 12, 2008); VA Form 8940 (May 15, 2009).  Since that time, his service-connected compartment syndrome has caused severe physical impairments that would preclude any physically demanding employment.  Moreover, at that time, the Veteran reported difficulty performing simple tasks, typically associated with sedentary work, such as ascending the stairs to his office.  See  Statement (April 27, 2005).  Dr. Olson, the Veteran's treating orthopedic specialist, opined that the Veteran was not able to perform a 40 hour workweek requiring lifting more than 5 pounds, walking more than 20 feet, driving, or sitting for extended periods of time.   See Dr. Olson (May 5, 2008; July 1, 2000).  Based on Dr. Olson's opinion, the Social Security Administration found that the Veteran has been unemployable since December 2007 due to his service-connected compartment syndrome.  Recently, a vocational rehabilitation expert opined that the Veteran is unable to secure and maintain employment as his work restrictions are below the level required for sedentary employment.  See Vocational evaluation (May 6, 2013).

After a review of the evidence and resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102) that the evidence supports the conclusion that the Veteran's service-connected disabilities, primarily his compartment syndrome of the lower extremities, have prevented him from securing and following substantially, gainful employment consistent with his education and work experience since the end of his most recent employment in October 2005.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant the fact that the Veteran's disabilities have precluded him from walking more than 20 feet, driving, sitting for extended periods of time, and lifting more than 5 pounds.  See Dr. Olson (May 5, 2008; July 1, 2000).  While the January 2009, September 2012, March 2011, and October 2011 VA examiners opined that the Veteran was capable of sedentary employment, the Board concludes that their opinions are, at best, in relative equipoise with medical opinions suggesting that he cannot perform sedentary work, such as those from Dr. Olson, the Veteran's treating orthopedic specialist, and the vocational rehabilitation expert.  After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from November 1, 2005, the first day following the termination of his most recent employment.  See Geib, 733 F.3d 1350.  Accordingly, TDIU is granted, effective November 1, 2005.



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the Veteran's compartment syndrome of the right lower extremity is warranted.

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the Veteran's compartment syndrome of the left lower extremity is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective November 1, 2005.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


